USCA11 Case: 18-14307    Date Filed: 01/04/2022   Page: 1 of 18




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 18-14307
                 Non-Argument Calendar
                 ____________________

EDGUIN PEREZ-GARCIA,
                                                    Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                  Respondent.
USCA11 Case: 18-14307      Date Filed: 01/04/2022    Page: 2 of 18




2                     Opinion of the Court                 18-14307

                    ____________________

                          No. 20-11381
                    Non-Argument Calendar
                    ____________________

EDGUIN PEREZ-GARCIA,
                                                         Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                        Respondent.


                    ____________________

            Petitions for Review of a Decision of the
                  Board of Immigration Appeals
                    Agency No. A094-800-347
                    ____________________

Before JORDAN, JILL PRYOR, and NEWSOM, Circuit Judges.
PER CURIAM:
       Edguin Perez-Garcia, a native and citizen of Honduras,
seeks review of the Board of Immigration Appeals’ (“BIA”) orders
affirming the Immigration Judge’s (“IJ”) denial of his application
USCA11 Case: 18-14307       Date Filed: 01/04/2022   Page: 3 of 18




18-14307              Opinion of the Court                       3

for relief under the United Nations Convention Against Torture
and Other Cruel, Inhuman, or Degrading Treatment or Punish-
ment (“CAT”) and denying his motion to reopen removal pro-
ceedings. After careful review, we dismiss his petition seeking re-
view of the BIA’s decision on his CAT claim because he failed to
exhaust the argument he now raises. We grant his petition seek-
ing review of the denial of his motion to reopen, vacate the BIA’s
decision, and remand because the BIA failed to give reasoned con-
sideration to Perez-Garcia’s central argument in support of that
motion.
                                I.
      Perez-Garcia first entered the United States in 2006; he was
removed that same year. As relevant to this case, Perez-Garcia re-
entered in 2012, and the Department of Homeland Security issued
him a notice of intent to reinstate his prior removal order, charg-
ing him as removable based on that prior removal order under
the Immigration and Nationality Act, 8 U.S.C. § 1231(a)(5).
       Perez-Garcia underwent a reasonable fear interview and
was found to have established a reasonable fear of torture should
he return to Honduras. During the interview, Perez-Garcia told
an immigration officer that in February 2012 he was working at a
warehouse in Honduras when a police officer named Nectari and
five or six other men broke down the door, pointed their guns at
him, sprayed him with tear gas, tied him up, threw him in a trash
can, and threatened to set him on fire. At the time, Nectari was
wearing a police shirt displaying his name. After throwing Perez-
USCA11 Case: 18-14307             Date Filed: 01/04/2022    Page: 4 of 18




4                           Opinion of the Court                 18-14307

Garcia in the trash, the assailants stole tools and a truck. Nectari
and the other assailants then tried to light Perez-Garcia on fire,
but a coworker “came and shot in the air.” AR at 317. 1 Perez-
Garcia “ran off,” but his coworker was shot. AR at 318. Perez-
Garcia told immigration officer that his assailants were at the
warehouse for “[a]bout two hours” before leaving. Id. at 317.
       Perez-Garcia told an “engineer” who supervised work at
the warehouse what happened and that he was afraid to return to
work. Id. at 318. “[T]he owner [of the warehouse] made a report”
to the police, but the police did not do anything in response. Id.
The engineer “said it was not convenient for” Perez-Garcia to be
in Honduras, so Perez-Garcia decided to leave and come to the
United States. Id. at 319. Perez-Garcia also learned that his
coworker was killed in May 2012—the same month he departed
for the United States—by the same assailants who robbed the
warehouse.
       The immigration officer found Perez-Garcia’s testimony
credible and concluded that he had a reasonable fear of torture.
The officer therefore referred his case to an IJ.
         As relevant to this case, Perez-Garcia applied for CAT re-
lief. 2 Represented by his then-attorney James Levin, Perez-Garcia

1   “AR” refers to the Administrative Record.
2Perez-Garcia also applied for withholding of removal, but he has expressly
abandoned this claim in his brief before this Court.
USCA11 Case: 18-14307        Date Filed: 01/04/2022     Page: 5 of 18




18-14307               Opinion of the Court                         5

testified before an IJ regarding his CAT application, detailing the
February 2012 incident at the warehouse where he worked as a
guard. Perez-Garcia testified that Nectari, a policeman, arrived
with other armed men to rob the warehouse of the tools it was
storing. Perez-Garcia recognized Nectari from the community
and because Nectari was wearing a police shirt with his name on
it. Nectari put tear gas in Perez-Garcia’s eyes, then the men tied
his hands behind his back, threw him in a trash can, and “were
going to light it on fire.” AR at 235. The men said they were going
to kill Perez-Garcia and his coworkers. A coworker, Gregorio
Chavez, “was screaming no, no.” Id. Chavez was shot but man-
aged to escape. Perez-Garcia, who was blinded by the gas for
“[m]ore or less . . . 15 minutes,” also managed to flee; meanwhile,
the men “stole everything.” Id. at 240–41. On cross-examination,
Perez-Garcia clarified that, from the moment of Nectari’s arrival
until the moment of Perez-Garcia’s escape, about 15 minutes
elapsed. Perez-Garcia explained that when he told the reasonable
fear interviewer that the attack had lasted two hours, he had been
confused due to all of the questions.
        After the incident, Perez-Garcia’s “parents . . . placed a re-
port,” but he “never heard anything.” Id. at 236. When confront-
ed with his statement during his reasonable fear interview that
the warehouse’s owner filed a report, Perez-Garcia said that he
did not know “exactly” who filed it, but “[s]upposedly” the owner
filed a report “together” with his parents. Id. at 255.
USCA11 Case: 18-14307        Date Filed: 01/04/2022     Page: 6 of 18




6                      Opinion of the Court                 18-14307

       Perez-Garcia, knowing the men were looking for him, fled.
He testified that he never returned to talk to his “boss.” Id. at 261.
The IJ responded, “[W]hy does your interview say that you told
your boss what happened and that you quit because you were too
afraid to work there anymore,” and Perez-Garcia said that he did
not speak to his boss, but his parents did. Id. at 261.
       Since his departure, Perez-Garcia testified, Nectari and his
men had been threatening his parents and had come to his par-
ents’ house five or six times looking for him. And in May, the men
killed Chavez—“they removed part of his face.” Id. at 253. Perez-
Garcia testified that he would be unable to return to any other
part of Honduras because his attackers had connections to other
policemen and because violence was rampant in Honduras. Pe-
rez-Garcia offered no evidence to corroborate his testimony.
        The IJ denied Perez-Garcia CAT relief. The IJ found Perez-
Garcia not credible, reasoning that “the inaccuracies and incon-
sistencies” in his testimony “and further the lack of any corrobo-
rating evidence or corroborating testimony weighed heavily on
the . . . decision that [Perez-Garcia] was not credible.” Id. at 192.
In a summary of the evidence, the IJ noted some purported in-
consistencies, including the length of time the assailants were at
USCA11 Case: 18-14307            Date Filed: 01/04/2022         Page: 7 of 18




18-14307                  Opinion of the Court                                7

the warehouse (15 minutes or 2 hours) and who filed the police
report (Perez-Garcia’s parents or the owner of the warehouse). 3
       The IJ further found that in addition to his failure to testify
credibly, Perez-Garcia had failed to “provide[] any evidence that it
is more likely than not that he would be tortured if returned to
Honduras” because “the alleged harm he fears would be at the
hands of private actors or actors not acting under color of law or
with the consent or acquiescence of a public official or other per-
son acting in an official capacity,” as CAT requires. Id. at 194–95.
Even if Nectari were, as Perez-Garcia alleged, a police officer, the
evidence showed that Nectari and his men’s “only purpose” was
“to commit criminal acts and they were doing so solely in their
individual capacit[ies] and not under color of law or under some
sort of acquiescence from a government official.” Id. at 195. And
Perez-Garcia had “failed to show . . . that he is unable or unwill-
ing to relocate within Honduras” as CAT requires. Id.
      Perez-Garcia, still represented by Levin, appealed to the
BIA. Most of Perez-Garcia’s three-page argument section con-
cerned a claim not relevant to this case. As to his argument that


3 We note that Perez-Garcia vigorously disputes whether these are in fact
inconsistencies. For example, he argues that he consistently testified that 15
minutes passed between his assailants’ arrival and his escape but that the as-
sailants were at the warehouse for two hours. And, he argues, although he
initially testified that the warehouse’s owner filed the police report, he later
clarified that it may have been both the owner and his parents.
USCA11 Case: 18-14307         Date Filed: 01/04/2022     Page: 8 of 18




8                       Opinion of the Court                  18-14307

the IJ erred in denying him CAT relief, Perez-Garcia argued only
this:
       [Perez-Garcia] has met the evidentiary burden of
       proof and persuasion to show that it is more likely
       than not that he would be tortured as defined in the
       regulations . . . .
       Nectari was clearly shown to be a police officer.
       As such he was a public official acting under color of
       law.
       [Perez-Garcia], in these circumstances is more likely
       than not to be tortured if returned to Honduras.
       He could not be expected to get any assistance from
       the police or other government official, no matter
       where he chose to live in Honduras.
AR at 161–62. Perez-Garcia said—in reference to a different claim
not at issue here—that he had provided “dates” and “specific de-
tails and locations.” Id. at 161. And, he said, “obtaining . . . the re-
quired documents to support his application . . . would have put
him in extreme danger.” Id.
        The BIA affirmed the IJ’s decision. The BIA noted that Pe-
rez-Garcia “d[id] not meaningfully challenge the [IJ’s] adverse
credibility finding on appeal.” Id. at 151. Nonetheless, the BIA ad-
dressed and upheld the IJ’s adverse credibility determination. Spe-
cifically, the BIA said, the IJ, “when considering the totality of the
USCA11 Case: 18-14307       Date Filed: 01/04/2022     Page: 9 of 18




18-14307               Opinion of the Court                        9

circumstances and all relevant factors, based his adverse credibil-
ity finding on specific and cogent reasons, including inconsisten-
cies between the applicant’s testimony and the reasonable fear in-
terview.” Id. at 150. This included inconsistencies about the
length of time the February 2012 incident lasted, who filed the po-
lice report, and whether he had any “communication with his su-
pervisor following the incident.” Id. at 151.
        The BIA also concluded that the IJ correctly determined
Perez-Garcia’s claim for relief was due to be denied because he
failed to provide “reasonably available corroborative evidence”
that he would “be tortured in Honduras.” Id. at 151–52. Plus, the
BIA found, there was “no clear error” in the IJ’s determination
that Perez-Garcia failed to show it was more likely than not that
he would “be tortured by, at the instigation of, or with the con-
sent or acquiescence of a public official or other person acting in
an official capacity.” Id. at 152. Nectari’s “private act of venge-
ance” as “a corrupt police officer” would not be “torture by a pub-
lic official or other person acting in an official capacity.” Id. And
there was no evidence “that Honduran government officials
would acquiesce to this corrupt official’s actions.” Id. at 152–53.
       Perez-Garcia petitioned this Court for review of the BIA’s
decision. While his petition for review was pending, he filed,
through new counsel, a motion to reopen his proceedings with
the BIA. In his motion to reopen, he argued that Levin had ren-
dered ineffective assistance of counsel by failing to obtain and pre-
sent corroborating evidence to the IJ, or to explain why such evi-
USCA11 Case: 18-14307      Date Filed: 01/04/2022     Page: 10 of 18




10                    Opinion of the Court                18-14307

dence was unavailable, and that as a result the IJ found Perez-
Garcia not credible. Perez-Garcia argued that but for Levin’s defi-
cient failure to obtain and present corroborating evidence, it was
reasonably probable that he would have been found credible, and
so the outcome of his CAT claim would have been different. Re-
latedly, Perez-Garcia argued that Levin had been deficient in fail-
ing to present evidence of Honduran country conditions, a failing
that, he argued, compounded the effect of Levin’s deficient per-
formance in failing to obtain and present corroborating evidence.
       Perez-Garcia further argued that Levin rendered ineffective
assistance during proceedings before the BIA. He argued that Lev-
in’s brief to the BIA did not sufficiently focus on the IJ’s adverse
credibility finding as to his CAT claim and that as a result the BIA
concluded that Perez-Garcia had not meaningfully challenged that
finding. And, he argued, because Levin had deficiently failed to
submit to the IJ any country conditions evidence, the BIA relied
on the absence of such evidence to affirm the IJ’s judgment. This,
Perez-Garcia contended, compounded the errors Levin’s deficient
performance caused before the IJ.
       Perez-Garcia attached several exhibits to his motion to re-
open, including a sworn declaration in which he stated that Levin
never told him he needed corroborating evidence and a 2016
Human Rights Report on Honduras, which detailed the country’s
struggle with police corruption.
USCA11 Case: 18-14307          Date Filed: 01/04/2022        Page: 11 of 18




18-14307                 Opinion of the Court                             11

        The BIA denied Perez-Garcia’s motion to reopen. 4 The BIA
found that Levin’s performance was deficient, noting that the “de-
ficiencies [Perez-Garcia identified] are evident in the record of
proceedings.” Id. at 4. But, the BIA concluded, Perez-Garcia had
failed to demonstrate that Levin’s deficiencies prejudiced his case.
Id. The BIA had sua sponte evaluated the IJ’s adverse credibility
determination, and Perez-Garcia had not identified “any argu-
ments his prior counsel should have raised in challenging” that
determination. Id. Moreover, although Perez-Garcia claimed that
Levin’s failure to submit corroborating evidence “was the primary
reason for the [IJ’s] adverse credibility determination, the [BIA]
analyzed credibility and corroboration separately.” Id. “Thus, the
[BIA’s] analysis of the [IJ’s] adverse credibility determination was
unaffected by [Perez-Garcia’s] prior counsel’s failure to submit
corroborating evidence.” Id. (emphasis added).
        In addition, because the BIA had affirmed the adverse cred-
ibility determination, Perez-Garcia was not prejudiced by Levin’s
failure to submit country conditions documents. “Without credi-
ble testimony, this general country conditions evidence would be
insufficient” to satisfy CAT’s requirements. Id.



4 Acknowledging that his motion was untimely, Perez-Garcia sought equita-
ble tolling to file his motion to reopen. The BIA agreed that he was entitled
to equitable tolling and treated his motion as timely. The timeliness of the
motion to reopen is not at issue here.
USCA11 Case: 18-14307      Date Filed: 01/04/2022    Page: 12 of 18




12                    Opinion of the Court                18-14307

       Perez-Garcia petitioned this Court for review of the BIA’s
denial of his motion to reopen. We consolidated the two petitions
for review and address them both here.
                                II.
       We review our own subject matter jurisdiction de novo.
Bing Quan Lin v. U.S. Att’y Gen., 881 F.3d 860, 866 (11th Cir.
2018). Although we retain jurisdiction over final orders of remov-
al, we may review a final order of removal only if a noncitizen
“has exhausted all administrative remedies available . . . as of
right.” 8 U.S.C. § 1252(d)(1). The exhaustion requirement is juris-
dictional and precludes review of a claimant’s argument that was
not presented to the BIA. Lin, 881 F.3d at 867–68. And the exhaus-
tion requirement applies even when the BIA addresses an issue
sua sponte. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247,
1250–51 (11th Cir. 2006).
       We review the BIA’s denial of a motion to reopen removal
proceedings for an abuse of discretion. Flores-Panameno v. U.S.
Att’y Gen., 913 F.3d 1036, 1040 (11th Cir. 2019). “Our review is
limited to determining whether there has been an exercise of ad-
ministrative discretion and whether the matter of exercise has
been arbitrary or capricious.” Id. (internal quotation marks omit-
ted). However, absent reasoned consideration and adequate find-
ings, we must remand for further proceedings. Ali v. U.S. Att’y
Gen., 931 F.3d 1327, 1333 (11th Cir. 2019). Whether the BIA ex-
pressed reasoned consideration for its decision is reviewed de no-
vo. Lin, 881 F.3d at 872.
USCA11 Case: 18-14307        Date Filed: 01/04/2022     Page: 13 of 18




18-14307               Opinion of the Court                         13

                                 III.
        Perez-Garcia has presented two petitions for review. The
first, a petition for review of the BIA’s decision to affirm the IJ’s
denial of his request for CAT relief, must be dismissed because he
failed to exhaust the argument he advances before us. The sec-
ond, a petition for review of the BIA’s denial of his motion to reo-
pen, is due to be granted because the BIA failed to afford reasoned
consideration to the central argument of his motion. We analyze
each petition in turn.
   A.      Request for CAT Relief
        In his first petition for review, Perez-Garcia challenges the
BIA’s denial of CAT relief. To be eligible for CAT relief, a nonciti-
zen must show it is more likely than not that he will be tortured if
removed to his country of removal. 8 C.F.R. § 208.16(c)(2). In this
context, “torture” means “any act by which severe pain or suffer-
ing, whether physical or mental, is intentionally inflicted on a per-
son” for various purposes, including to intimidate, coerce, punish,
or discriminate against him, “when such pain or suffering is in-
flicted by or at the instigation of or with the consent or acquies-
cence of a public official acting in an official capacity or other per-
son acting in an official capacity.” Id. § 208.18(a)(1).
      Perez-Garcia argues that the BIA’s upholding of the IJ’s ad-
verse credibility determination was not supported by substantial
evidence and must be reversed. See Lyashchynska v. U.S. Att’y
Gen., 676 F.3d 962, 967 (11th Cir. 2012) (“Factual determinations,
USCA11 Case: 18-14307       Date Filed: 01/04/2022    Page: 14 of 18




14                     Opinion of the Court                18-14307

including credibility determinations, are reviewed under a sub-
stantial evidence standard, which provides that the decision can
be reversed only if evidence compels a reasonable factfinder to
find otherwise.” (internal quotation marks omitted)). He further
argues that the BIA erred in ruling that he failed to explain why he
lacked corroborating evidence. Finally, he argues that the BIA ap-
plied the wrong legal standard for analyzing the state action
prong of CAT.
       Anticipating a challenge to his exhaustion of these issues
before the BIA, Perez-Garcia argues that he sufficiently raised
them. He asserts that by arguing to the BIA that he had provided
“credible, specific and detailed” testimony, including by providing
“dates, specific details and locations,” AR at 161, he sufficiently
challenged the adverse credibility determination. Further, Perez-
Garcia contends, he argued before the BIA that obtaining corrob-
orating evidence “would have put him in extreme danger,” so the
BIA erred in ruling that he failed to explain the lack of corroborat-
ing evidence. Id. And, he argues, he sufficiently raised a challenge
to the BIA’s state action analysis by arguing that torture by Necta-
ri, a “corrupt police official” whom the Honduran government
“protects,” would be with the acquiescence of the Honduran gov-
ernment. Id. at 162.
       Although not stringent, exhaustion requires that the peti-
tioner “previously argued the core issue now on appeal before the
BIA.” Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1297 (11th Cir.
2015) (internal quotation marks omitted). “Unadorned, concluso-
USCA11 Case: 18-14307      Date Filed: 01/04/2022     Page: 15 of 18




18-14307              Opinion of the Court                       15

ry statements do not satisfy this requirement.” Id. “Though ex-
haustion does not require a petitioner to use precise legal termi-
nology or provide a well-developed argument” in support of his
claims, “it does require that [he] provide information sufficient to
enable the BIA to review and correct any errors below.” Id. (in-
ternal quotation marks omitted, first alteration adopted). Except
for purely legal questions, “the BIA cannot review and correct er-
rors without the petitioner first providing [his] argument’s rele-
vant factual underpinnings.” Id. at 1298. Further, merely identify-
ing an issue to the BIA is insufficient to exhaust a petitioner’s
claims, as the petitioner must also “set out any discrete arguments
[that] he relies on in support of” those claims. Jeune v. U.S. Att’y
Gen., 810 F.3d 792, 800 (11th Cir. 2016).
       We lack jurisdiction over Perez-Garcia’s arguments regard-
ing the denial of CAT relief because he failed to exhaust them be-
fore the BIA. Although his brief to the BIA cursorily referenced
the issues that he now raises, it did so either in a conclusory man-
ner without substantive argument or without any discussion of
the material facts on which he now relies. Unlike his arguments
before us, his brief to the BIA did not identify any factual support
to explain any purported inconsistencies in his testimony or why
he could not corroborate his story regarding the warehouse inci-
dent. Further, merely identifying the issue of whether the assail-
ant acted under the color of law was insufficient to exhaust the
specific arguments that he now presents in his brief. Thus, we
USCA11 Case: 18-14307      Date Filed: 01/04/2022     Page: 16 of 18




16                    Opinion of the Court                 18-14307

dismiss Perez-Garcia’s petition for review of the merits of his
CAT claim.
     B.   Motion to Reopen
       Perez-Garcia also challenges the BIA’s denial of his motion
to reopen. He asserts—and the government does not dispute—
that the BIA correctly determined that Levin’s performance be-
fore the IJ and BIA was deficient. But, he says, the BIA wrongly
concluded that Levin’s deficient performance had not prejudiced
him. Perez-Garcia asserts that the BIA “ignore[ed his] central ar-
gument”—that Levin’s failure to produce any corroborating evi-
dence (or explain the lack of such evidence) led to the IJ’s adverse
credibility determination and, therefore, its merits denial. No. 20-
11381 Petitioner Br. at 46. We agree.
       “[W]hen a decision of . . . the BIA is so lacking in reasoned
consideration and explanation that meaningful review is impossi-
ble, we have granted petitions for review, vacated agency deci-
sions, and remanded for further proceedings.” Jeune, 810 F.3d at
803 (citing Indrawati, 779 F.3d at 1302); see Lin, 881 F.3d at 875
(applying the “reasoned consideration” standard to arguments on
a motion to reopen). “When assessing whether a decision displays
reasoned consideration, we look only to ensure that . . . the BIA
considered the issues raised and announced [its] decision[] in
terms sufficient to enable review.” Indrawati, 779 F.3d at 1302.
“[O]ur reasoned-consideration examination does not amount to a
review for whether sufficient evidence supports the decision of
the BIA.” Id. (alteration adopted) (internal quotation marks omit-
USCA11 Case: 18-14307       Date Filed: 01/04/2022     Page: 17 of 18




18-14307               Opinion of the Court                        17

ted). “That is to say, when we remand for lack of reasoned con-
sideration, it is not because we have reviewed the BIA’s decision
and disagreed with its legal conclusions and factual findings.” Id.
“Rather, we have determined that, given the facts and claims in
the specific case before the . . . BIA, the agency decision is so fun-
damentally incomplete that a review of legal and factual determi-
nations would be quixotic.” Id. “Our inquiry concerns process,
not substance; we look to see that the agency heard and thought
and not merely reacted.” Id. (internal quotation marks omitted).
Among other reasons, we will conclude that an agency decision
lacks reasoned consideration when it “provides justifications for
its decision . . .which do not respond to any arguments in the rec-
ord.” Jeune, 810 F.3d at 803.
        In making its adverse credibility determination, the IJ iden-
tified inconsistencies in Perez-Garcia’s accounts of the February
2012 incident (and its aftermath) and Perez-Garcia’s failure to
provide corroborating evidence, a fact that “weighed heavily” in
the IJ’s consideration of his credibility. AR at 192. The BIA con-
cluded that Levin was deficient in failing to obtain and provide
such corroborating evidence. But the BIA failed entirely to con-
sider Perez-Garcia’s argument that, had Levin produced corrobo-
rating evidence (or adequately explained its unavailability), the IJ’s
analysis would have been fundamentally altered. Because the IJ
bundled the presence or absence of corroborating evidence with
the consistencies and inconsistencies in Perez-Garcia’s testimony,
Perez-Garcia argued in his motion to reopen, the production of
USCA11 Case: 18-14307       Date Filed: 01/04/2022     Page: 18 of 18




18                     Opinion of the Court                 18-14307

corroborating evidence likely would have resulted in a finding
that Perez-Garcia was credible. Given a positive credibility deter-
mination, Perez-Garcia further argued, it is reasonably probable
that either the result before the IJ or before the BIA would have
been different.
       Instead of addressing this argument, the BIA focused on its
own determinations on appeal from the IJ’s denial of relief. But
the BIA failed to account for Perez-Garcia’s argument that its
analysis likely would have been very different if the IJ had con-
cluded that Perez-Garcia was credible. The BIA was not tasked
with conducting de novo review of fact-finding; rather, it was to
review for clear error the IJ’s factual finding regarding credibility.
Because the BIA failed to consider these arguments—arguments
that were central to Perez-Garcia’s motion to reopen—we grant
the petition, vacate the BIA’s decision, and remand for further
proceedings. See Jeune, 810 F.3d at 803; Indrawati, 779 F.3d at
1302.
                                 IV.
       For the foregoing reasons, we dismiss the petition for re-
view through which Perez-Garcia challenges the BIA’s affirmance
of the IJ’s denial of CAT relief. We grant the petition for review of
the BIA’s denial of Perez-Garcia’s motion to reopen and remand
for further proceedings consistent with this opinion.
       PETITION DISMISSED; PETITION GRANTED.